On Motion for Rehearing.
We have just heard able and illuminating oral argument by counsel for plaintiff and amici curiae aligning themselves with him as well as by counsel for the defendants. After careful consideration, all of us, the majority as well as the minority, remain of the same opinions as reflected by the majority and minority opinions heretofore filed in this proceeding. Even if the majority were otherwise convinced, an important matter first noticed by a member of the court on the eve of oral argument on this motion, and called to the attention of counsel from the bench at the oral argument, would compel a dismissal of the complaint. Laws 1943, c. 113, § II, subparagraph 12, an act of the legislature applying to all general, special and primary elections, doubtless adopted conformably to our previous decisions, reads as follows:
"No ballot may be received or counted, which is not cast at the polling place by the qualified voter in person."
The motion for rehearing will be denied.
It is so ordered.
SADLER, C.J., and MABRY, BICKLEY, BRICE, and THREET, JJ., concur. *Page 294